DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 13, the claimed language of “wherein the host connector will operably couple to the module connector when the host connector when the first receiver module is inserted into the first host receiver” is vague and not readily understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, 6-8, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fall (US 2002/0196181).

    PNG
    media_image1.png
    538
    686
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    541
    731
    media_image2.png
    Greyscale

Regarding claim 1, Fall discloses in Fig 4 and 6 above a navigation satellite receiver system comprising:
a first host receiver (i.e. host computer 5) ([0015]) comprising:
a user interface (i.e. input devices 50, output devices 60) ([0015]);
a module connector ([0017]; [0035]; [0039]); and
a controller (i.e. processor 20) operatively coupled with the user interface and the module connector ([0014]); and
a first receiver module (i.e. NIC/GPS receiver 300, 500) operably coupled to the first host receiver ([0034]; [0053]) comprising:
a module antenna (i.e. antenna 390, 390a) configured to receive one or more satellite navigation signals ([0038]; [0040]; [0048]; [0053]);
an interface receiver card (i.e. network interface card “NIC”) operatively coupled to the module antenna configured to process the one or more navigation signals ([0040]; [0042]-[0045]);
a host connector communicatively coupled to the interface receiver card and configured to operably couple to the module connector ([0017]; [0035]; [0039]); and
a housing configured to receive and protect the interface receiver card, the module antenna, and the host connector ([0056]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claims 4 and 11, Fall inherently discloses the first receiver module further comprises an external RF connector configured to communicatively couple to a host antenna ([0038]).  As to limitations which are considered to be inherent in a reference, note the case law of In re Ludtke, 169 U.S.P.Q. 563; In re Swinehart, 169 U.S.P.Q. 226; In re Fitzgerald, 205 U.S.P.Q. 594; In re Best et al, 195 U.S.P.Q. 430; and In re Brown, 173 U.S.P.Q. 685, 688.
Regarding claims 6 and 13, as best understood, Fall discloses the host connector will operably couple to the module connector when the host connector when the first receiver module is inserted into the first host receiver ([0035]; [0039]).
Regarding claims 7 and 14, Fall discloses the module antenna has access to the satellite navigation signals when the first receiver module is coupled to the first host receiver ([0031]; [0039]).

Regarding claim 8, Fall discloses in Fig 4 and 6 above a first receiver module comprising:
a module antenna (i.e. antenna 390, 390a) configured to receive one or more satellite navigation signals ([0038]; [0040]; [0048]; [0053]);
an interface receiver card (i.e. network interface card “NIC”) operatively coupled to the module antenna ([0040]; [0042]-[0045]);
a host connector communicatively coupled to the interface receiver card and configured to operably couple to a module connector of a first host receiver ([0017]; [0035]; [0039]); and
a housing configured to receive and protect the interface receiver, the module antenna, and the host connector ([0056]).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fall.
Regarding claims 2 and 9, Fall does not discloses the one or more navigation signals may include at least one of M-code, L1 C/A, L2C, L5, or L1C signals.  However, such one or more navigation signals are well known in the navigation art (i.e. support for such well known can be found in IDS reference – EP 3,518,044, para [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include well known navigation signals into the navigation system of Fall for receiving proper navigation data to carry out navigation functions since such navigation signals are well known in the art.
Regarding claims 3 and 10, Fall discloses the first receiver module may be decoupled from the first host receiver ([0035]; [0039]).  Fall does not explicitly disclose a second receiver module may be coupled to the first host receiver, wherein the second receiver module is configured to have different capabilities than the first receiver module as claimed.  However, since Fall teaches an attachable/detachable receiver module, one skill in the art would find it obvious to couple/replace another attachable/detachable receiver module with the host receiver for design flexibility since such connection involves only routine skill in the art.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 5, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0255332 discloses a GNSS receiver includes a demodulation module, a position calculation module, a storage, and a determination module.  The demodulation module receives the GNSS signal and acquires a navigation message.  The position calculation module performs positioning calculation based on a propagation delay which is a time until a GNSS signal transmitted from a GNSS satellite reaches an antenna.  The storage stores reception timing (reference timing) of a message of a predetermined type in the navigation message.  The determination module determines that a GNSS signal including the navigation message is a spoofed GNSS signal when the difference between the reception timing of the next and subsequent messages of the same type predicted from the reference timing and the reception timing of the same type of message received after the reference timing is outside the scope of the time threshold.
US 2021/0072403 discloses a GNSS receiver includes an antenna device.  Whether an environment around the GNSS receiver is a multipath environment in which an occurrence of multipath is probable.  The antenna device is set in a first reception mode with a first directivity in response to not determining that the environment around the GNSS receiver is the multipath environment.  In contrast, the antenna device is set in a second reception mode in response to determining that the environment around the GNSS receiver is the multipath environment.  The second reception mode is a mode with a second directivity having an elevation angle higher than an elevation angle of the first directivity of the first reception mode.
US 2020/0072985 discloses an example pointing system includes a sensor that measures change in angular position, a first GNSS antenna, and a second GNSS antenna mounted to a rigid body that is removable from the pointing system after calibration of the sensor.  The GNSS antennas have a fixed, known baseline.  The pointing system includes at least one GNSS receiver with first and second RF inputs respectively coupled to the GNSS antennas.  The at least one GNSS receiver includes respective paths to process GNSS signals received from the first and second RF inputs.  The pointing system includes at least one processor, communicatively coupled to the sensor and receiver, configured to: determine initial attitude of the pointing system based on the processed GNSS signals; calibrate the sensor using the determined initial attitude; determine a pointing solution for the pointing system based on measurements from the calibrated sensor without GNSS signals from second GNSS antenna.
US 10,809,384 discloses a method of receiving and decoding military L2 or L1 P(Y) or M-Code signals and re-transmitting these in real-time as legacy L1-C/A signals.  The decoding process of the P(Y) or M-code is done through the programming by the user of secret keys into an embodiment of this invention.  These military code signals are then decoded into standard PVT/PNT information which are typically transmitted on an industry standard serial port and format, which are then re-encoded using a real-time GPS simulator sub-system as legacy L1-C/A code signals, and transmitted to the output of the embodiment of this invention as a standard antenna signal.  This output signal could be made compatible with any commercial L1-C/A code GPS receiver, and may thus be decoded by the GPS receiver as if the signals had been received directly from the Satellites.  In one application of this embodiment of this present invention the legacy GPS receiver does not know the difference and cannot differentiate between signals generated by this embodiment of the present invention versus true GPS satellite signals received by a real GPS antenna.  This embodiment of the present invention allows efficient replacement of legacy GPS antennae without having to change any of the system, setup, cabling, or programming of the legacy GPS receiver system.  Another embodiment of this present invention may receive Glonass, BeiDou, or Galileo signals, and output legacy GPS signals to allow a glueless retrofit of legacy GPS receivers to Glonass, BeiDou, or Galileo compatibility.
EP 3,499,269 discloses an arrangement for determining the position is arranged in a housing.  The arrangement has a first antenna which is arranged in the housing and which is designed to receive satellite signals from at least one satellite and to provide a first antenna signal.  The arrangement also has a second antenna which is arranged outside the housing and which is designed to receive satellite signals from at least one satellite and to provide a second antenna signal.  The arrangement also has at least one receiver unit which is designed to determine at least one parameter of the first antenna signal and at least one corresponding parameter of the second antenna signal, and an evaluation unit which is designed to comparing at least one parameter of the first antenna signal with at least one corresponding parameter of the second antenna signal, the result of the comparison providing an indication of possible interference with the arrangement or reception of the satellite signals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646